Name: Commission Regulation (EC) No 2581/95 of 3 November 1995 amending Regulation (EC) No 1440/95 opening Community tariff quotas for the second half of 1995 for sheep, goats, sheepmeat and goatmeat falling within CN codes ex 0104 10, ex 0104 20 and 0204
 Type: Regulation
 Subject Matter: international trade;  means of agricultural production;  tariff policy;  animal product
 Date Published: nan

 No L 263/2 EN Official Journal of the European Communities 4. 11 . 95 COMMISSION REGULATION (EC) No 2581/95 of 3 November 1995 amending Regulation (EC) No 1440/95 opening Community tariff quotas for the second half of 1995 for sheep, goats, sheepmeat and goatmeat falling within CN codes ex 0104 10, ex 0104 20 and 0204 Commission Regulation (EC) No 1440/95 (6), as last amended by Regulation (EC) No 2416/95 ; whereas that Regulation must therefore be amended ; Whereas the measures provided for this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat and Goatmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No 1265/95 (2), and in par ­ ticular Article 12 (4) thereof, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ^), and in par ­ ticular Article 3 thereof, Whereas Council Regulation (EC) No 3379/94 of 22 December 1994 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and beer (4), as last amended by Commission Regulation (EC) No 2416/95 (*), provides in particular for additional import possibilities for Hungary and Poland due to the enlargement of the Community ; Whereas these quantities should now be incorporated into the quotas for the second half of 1995 opened by HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 1440/95 is hereby amended as follows :  in Annex I the quantity for Hungary is replaced by 1 630 ,  in Annex II the quantity for Poland is replaced by 8 700 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 123, 3 . 6. 1995, p. 1 . P) OJ No L 349 , 31 . 12. 1994, p. 105 . (4) OJ No L 366, 31 . 12. 1994, p. 3 .h OJ No L 248 , 14. 10 . 1995, p. 28 . ( «) OJ No L 143, 27. 6. 1995, p. 17.